t c summary opinion united_states tax_court sharon t myrick petitioner v commissioner of internal revenue respondent docket no 10717-05s filed date sharon t myrick pro_se russell k stewart for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal after the death of special_trial_judge carleton d powell on date the parties were directed to file on or before date a response consenting to the reassignment of this case or file a notice objecting to the reassignment together with a motion for a new trial or a motion to supplement the record stating reasons in support of either motion on date counsel for respondent filed a response consenting to the reassignment of this case however no response has been filed by petitioner after allowing ample time for a response to be filed by petitioner the chief_judge reassigned this case to chief special_trial_judge peter j panuthos for disposition on the existing record revenue code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 after concessions the issues for decision are whether petitioner is entitled to deductions claimed on schedule c profit or loss from business whether petitioner correctly reported gross_receipts on schedule c and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been orally stipulated and are so found the stipulated facts and exhibits as well as additional exhibits introduced at trial are incorporated herein by this reference petitioner resided in philadelphia pennsylvania when the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner concedes in full the deductions she claimed on schedule a itemized_deductions respondent concedes that a computational error of dollar_figure was made in the notice_of_deficiency to self-employment_income during petitioner worked for the u s department of the treasury she also sold products for avon products inc avon petitioner generally sold the avon products from her home although she occasionally met customers elsewhere petitioner had a desk computer printer a postage meter and other equipment in her home petitioner owned both a chevrolet trailblazer and a dodge neon petitioner used the trailblazer to commute to her job at the treasury_department in petitioner also used the trailblazer to transport avon products it is not clear the extent to which petitioner used the neon for personal or business purposes petitioner was also involved with a company called prepaid legal services in according to petitioner she paid a fee that allowed her to contact prepaid legal services and receive legal advice petitioner used prepaid legal services for both personal and business-related matters petitioner became an associate of prepaid legal services in or about date although the record does not disclose what her duties were petitioner earned some amount of income from prepaid legal services after she became an associate in addition to the above-described activities petitioner attended one or more flea markets in where she attempted to sell goods the record contains little information about the extent of petitioner’s involvement with flea markets or her success in earning income from this activity petitioner attached a schedule c to her tax_return except as described below petitioner combined the income and expenses of avon prepaid legal services and the flea markets on the schedule c petitioner reported dollar_figure of gross_receipts and dollar_figure of expenses for a dollar_figure loss respondent did not adjust the gross_receipts however respondent disallowed all but dollar_figure of the claimed expense deductions petitioner filed a timely petition for review of respondent’s determination discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 deductions and credits are matters of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on his return see 503_us_79 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof i schedule c deductions a taxpayer who carries on a trade_or_business generally may deduct ordinary and necessary expenses paid_or_incurred in connection with the operation of the business sec_162 see also 110_tc_402 personal expenses in contrast generally are not deductible sec_262 respondent does not dispute that each of the three activities in question qualifies as a trade_or_business for federal_income_tax purposes thus we address only whether the expenses petitioner claimed were ordinary and necessary and whether they were paid_or_incurred in connection with a trade_or_business before discussing the deductions in issue we note that petitioner lost a number of receipts when she accidentally threw them away when a taxpayer’s records have been lost or destroyed through circumstances beyond his control the taxpayer is entitled to substantiate a deduction by reconstruction of his expenditures through other credible_evidence smith v commissioner tcmemo_1998_33 see also 71_tc_1120 we do not find that petitioner’s records were lost through circumstances beyond her control where a taxpayer establishes that he incurred a business_expense but cannot prove the amount of the expense the court may approximate the amount allowable bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir to apply the cohan_rule however we must have a reasonable basis for estimating the amount of the expense 85_tc_731 we are not required to accept a taxpayer’s unsubstantiated testimony that he is entitled to a deduction see 87_tc_74 hoang v commissioner tcmemo_2006_47 a advertising petitioner claimed a dollar_figure deduction for advertising which respondent disallowed in full petitioner testified that she incurred this expense in connection with two internet web sites she maintained and brochures she distributed to potential customers but she provided no credible_evidence to corroborate the amount or purpose of the expense see tokarski v commissioner supra respondent’s determination on this issue therefore is sustained b legal and professional services in general legal fees are deductible under sec_162 only if the matter with respect to which the fees were incurred originated in the taxpayer’s trade_or_business and only if the claim is sufficiently connected to that trade_or_business see 372_us_39 kenton v commissioner tcmemo_2006_13 petitioner claimed a dollar_figure deduction for legal and professional services representing the fee she paid prepaid legal services for legal advice which respondent disallowed in full at trial the parties agreed that petitioner paid dollar_figure of that amount petitioner testified that she used the service for both personal and business matters however the record does not provide a reasonable basis for allocating the cost of the service between personal and business use we therefore do not apply the cohan_rule see vanicek v commissioner supra and respondent’s determination is sustained c supplies and office expense petitioner claimed a dollar_figure deduction for supplies and a dollar_figure deduction for office expense which respondent disallowed in full at trial the parties agreed that petitioner paid dollar_figure for a postage meter dollar_figure for postal privilege which petitioner defined as the cost of postage used in connection with the postage meter and dollar_figure for a water cooler petitioner provided no other receipts or canceled checks for the remaining supplies and office expense deductions she claimed petitioner credibly testified that she used the postage meter to mail fliers and brochures to customers although it is possible that petitioner used the postage meter for personal matters such use was likely de_minimis in comparison to the business use we therefore conclude that petitioner is entitled to deduct dollar_figure for the cost of the postage meter and the postal privilege petitioner testified that she purchased or leased the water cooler for the benefit of customers who came to her home petitioner did not establish however that the water cooler was used primarily by customers and not by her family because petitioner has failed to meet her burden_of_proof she cannot deduct the dollar_figure cost of the water cooler respondent’s determinations with respect to supplies and office expense is modified to the extent that petitioner is entitled to a deduction of dollar_figure d utilities petitioner claimed a dollar_figure deduction for utilities which respondent disallowed in full at trial the parties agreed that petitioner paid dollar_figure to verizon presumably for telephone service and dollar_figure for wireless internet service petitioner did not demonstrate that these amounts were incurred solely for business purposes nor did she apportion the expenses between personal and business use sec_262 disallows any deduction for basic telephone service as a personal_expense because the record does not provide a reasonable basis for estimating the amount attributable to business purposes see vanicek v commissioner supra respondent’s determination on this issue is sustained e rent or lease of other business property petitioner claimed a dollar_figure deduction for rent or lease of other business property which respondent disallowed in full petitioner did not identify the property in question or how it relates to a trade_or_business respondent’s determination on this issue is sustained f repairs and maintenance petitioner claimed a dollar_figure deduction for repairs and maintenance which respondent disallowed in full but petitioner introduced no evidence to support the claimed deduction respondent’s determination on this issue is sustained g car and truck expenses sec_274 imposes strict substantiation requirements for listed_property travel entertainment_and_meal_expenses sec_1_274-5t temporary income_tax regs fed reg date listed_property generally includes passenger automobiles and any other_property used as a means of transportation sec_280f and ii to obtain a deduction for such expenses a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own testimony the amount of the expense the time and place of the use the business_purpose of the use and in the case of entertainment the business relationship to the taxpayer of each person entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date the cohan_rule does not apply to expenses governed by sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner claimed a dollar_figure deduction for car and truck expenses in connection with the trailblazer which respondent disallowed in full as discussed above petitioner used the trailblazer for both personal and business purposes when a taxpayer uses an automobile for personal and business purposes only that percentage of the expenses which represents busine sec_4 although there are exceptions to this rule see eg sullivan v commissioner tcmemo_2002_131 n petitioner has not argued or demonstrated that any such exception applies although petitioner may also have used the neon for business purposes she provided almost no testimony or other evidence concerning this vehicle we therefore confine our discussion to the trailblazer use is deductible see 77_tc_1096 affd without published opinion 680_f2d_1388 5th cir petitioner did not keep a mileage log or otherwise distinguish between personal and business use of the trailblazer petitioner therefore fails to meet the requirements of sec_274 and respondent’s determination on this issue is sustained h depreciation and insurance petitioner claimed an dollar_figure deduction for depreciation and a dollar_figure deduction for insurance in connection with the trailblazer which respondent disallowed in full as discussed above however she failed to establish the extent to which the trailblazer was used for business purposes respondent’s determination on this issue is sustained i travel meals and entertainment petitioner claimed a dollar_figure deduction for travel and a dollar_figure deduction for meals and entertainment_expenses which respondent disallowed in full petitioner testified that she incurred these expenses when she traveled to delaware but she did not introduce receipts canceled checks or other evidence to corroborate her testimony sec_274 respondent’s determination on this issue is sustained ii gross_receipts on schedule c petitioner reported gross_receipts of dollar_figure on schedule c during the examination of her return petitioner indicated this figure represented dollar_figure from sales of avon products a dollar_figure bonus she received from avon and dollar_figure from flea market sales respondent accepted the gross_receipts as reported at trial petitioner asserted that she had overstated gross_receipts petitioner’s testimony was vague however and she introduced no credible_evidence to indicate that the figure reported on schedule c was incorrect furthermore petitioner conceded that she failed to report income from prepaid legal services on schedule c even though she reported the expenses under the circumstances we conclude that no adjustment to gross_receipts is appropriate iii accuracy-related_penalty sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the law or maintain adequate books_and_records sec_6662 sec_1_6662-3 income_tax although petitioner acknowledged that she did not report income from prepaid legal services respondent did not attempt to assert an increased deficiency accordingly we do not modify the gross_receipts that were reported by petitioner and accepted by respondent regs disregard of rules or regulations includes any careless reckless or intentional disregard sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the accuracy-related_penalty see sec_7491 116_tc_438 petitioner concedes that she did not maintain accounting_records for her business activities or mileage logs for her use of the trailblazer petitioner also concedes that she failed to report gross_receipts from prepaid legal services petitioner therefore failed to make a reasonable attempt to comply with the law or maintain adequate_records and respondent has met his burden of production see sec_6662 sec_1_6662-3 income_tax regs an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by-case basis see stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs petitioner testified that she had receipts for many of her expenses but threw the receipts away when she moved her office from one part of her house to another such circumstances do not constitute reasonable_cause furthermore petitioner made little if any attempt to reconstruct the lost records accordingly we conclude that petitioner has failed to demonstrate reasonable_cause and good_faith respondent’s determination on this issue is sustained to reflect the foregoing decision will be entered under rule
